Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pg. 10, filed 03/22/2021, with respect to the objection to the drawings have been fully considered and are persuasive.  Accordingly, the objection to the drawings has been withdrawn. 
Applicant’s arguments, see Pg-11, filed 03/22/2021, with respect to the objection to the specification have been fully considered and are persuasive.  Accordingly, the objection to the  has been withdrawn. 
Applicant’s arguments, see Pg. 11, filed 03/22/2021, with respect to the objection to claims 1, 3, and 13-14 have been fully considered and are persuasive.  The objection to claims 1, 3, and 13-14 have been withdrawn. 
Applicant's arguments, see Pg. 11, filed 03/22/2021, with respect to the 35 USC 112(a) rejections of claims 3-15 and 17 have been fully considered and are partially persuasive. The Examiner acknowledges the cancellation of claims 5-7, 10-11, and 13-15, thereby rendering the ground for rejection moot. The Examiner further acknowledges the amendments made to claims 3-4, 8-9, 12, and 17, but disagrees with Applicant’s claim that the amendments obviate the original 112(a) rejections.
Regarding claim 3, there is still insufficient disclosure regarding how the volume of the obstacle is estimated; the amendment fails to resolve this aspect of the rejection. Accordingly, this rejection is upheld.
Regarding claim 4, there is still insufficient disclosure regarding how the density of the obstacle is estimated; the amendment fails to resolve this aspect of the rejection. Accordingly, this rejection is upheld.
Regarding claim 8, the amendment does remove any mentions of a ‘plan executor’, thereby obviating that aspect of the original 112(a) rejection. However, the amendment still fails to disclose how 
Regarding claim 9, the amendment removes all references to the traversability of other vehicles, thereby obviating that aspect of the original 112(a) rejection. Further, there is sufficient support for this amendment in paragraph [0024]. Accordingly, this rejection is rescinded.
Regarding claim 12, there is still insufficient disclosure regarding how the cost of the damage to the autonomous vehicle and the cost of the damage to the obstacle are determined. The concept of predicting damage is discussed briefly in paragraphs [0024]-[0025] but does not delve into greater detail regarding how the cost of the damage is determined. Accordingly, this rejection is upheld.
Regarding claim 17, there is still insufficient disclosure regarding how it is determined that two or more autonomous vehicles should be caused to push the at least one obstacle. While the subject is introduced in paragraph [0030] and depicted in FIG. 5, this disclosure is insufficient, as it is still uncertain as to how the determination is made that the vehicles will work together cooperatively. Accordingly, this rejection is upheld.
Applicant's arguments, see Pg. 11-12, filed 03/22/2021, with respect to the 35 USC 112(b) rejections of claims 1-17 have been fully considered and are partially persuasive. The Examiner acknowledges the cancellation of claims 5-7, 10-11, and 13-16, thereby rendering the ground for rejection moot.
Regarding claim 1, the amended claim no longer invokes 35 USC 112(f) interpretation and the phrasing “can optimize” and “can estimate” has been removed. Accordingly, the rejection is rescinded. The rejections of claims 2-17 for dependency upon claim 1 are similarly rescinded.
Regarding claims 3-4 and 8, the amended claims correct the antecedent basis issues. Accordingly, the rejections are rescinded.

Regarding claim 12, the amended claim recites the limitations “the cost of the damage to the autonomous vehicle” and “the cost of the damage to the at least one obstacle”, for which there is still a lack of sufficient antecedent basis. Accordingly, the rejection is upheld.
 Applicant’s arguments, see Pg. 12, filed 03/22/2021, with respect to the 35 USC 101 rejection of claims 1-17 have been fully considered and are persuasive.  The amended claims properly incorporate the abstract idea of ‘decision making’ into a practical application. Accordingly, the 35 USC 101 rejection of claims 1-17 is rescinded. 
Applicant’s arguments, see Pgs. 12-13, filed 03/22/2021, with respect to the 35 USC 103 rejection of claims 1-2, 9, 11-13, and 15 have been fully considered and are persuasive. The Examiner acknowledges the cancellation of claims 11, 13, and 15, and agrees with the Applicant’s arguments regarding claims 1-2, 9, and 12. However, the Examiner notes that the modified scope of the claims necessitates further search and consideration, resulting in a new grounds of rejection as outlined below.
Applicant’s arguments, see Pg. 13, filed 03/22/2021, with respect to the 35 USC 103 rejection of claims 4-5 have been fully considered and are not persuasive. While the Examiner acknowledges the cancellation of claim 5, the Examiner disagrees with the Applicant’s argument that none of the art of record teach the limitations of claim 4. De Castro teaches ([0069]) the use of signals received from at least one detector which represent attributes of the object. These attributes involve the surface of the at least one obstacle (i.e., color, opacity, reflectivity) and density. Further, there is sufficient motivation for the combination of the cited references. As discussed in the previous office action, one would be motivated to do so in order to improve the decision-making capacities of the cost-optimizing system, since a determination of the surface and classification of the density of the obstacle would assist in determining the potential damages involved in a controlled crash or pushing maneuver. Accordingly, the rejection is upheld.
Applicant’s arguments, see Pg. 14, filed 03/22/2021, with respect to the 35 USC 103 rejection of claim 6 have been fully considered and are persuasive. The cancellation of claim 6 is acknowledged. Accordingly, the rejection is rescinded.
Applicant’s arguments, see Pg. 14, filed 03/22/2021, with respect to the 35 USC 103 rejection of claim  have been fully considered and are persuasive. The cancellation of claim 7 is acknowledged. Accordingly, the rejection is rescinded.
Applicant’s arguments, see Pgs. 14-15, filed 03/22/2021, with respect to the 35 USC 103 rejection of claim 8 have been fully considered and are not persuasive. Pape does in fact teach an instrument operable to detect the forces necessary to move the at least one obstacle. Specifically, “a strain gauge or other force measuring device is used to determine the total force required to pull the subject vessel forward at the desired speed” ([0009]). Combined with the autonomous vehicles of the prior art, the limitations of claim 8 are addressed. There is sufficient motivation for this combination of references, as discussed in the previous office action. Implementing the teachings of Pape would allow for the determination of the total force needed to pull a vehicle at a desired speed, as recognized by Pape ([0009]).
Applicant’s arguments, see Pg. 15, filed 03/22/2021, with respect to the 35 USC 103 rejection of claim  have been fully considered and are persuasive. The cancellation of claim 10 is acknowledged. Accordingly, the rejection is rescinded.
Applicant’s arguments, see Pg. 15, filed 03/22/2021, with respect to the 35 USC 103 rejection of claim  have been fully considered and are persuasive. The cancellation of claim 14 is acknowledged. Accordingly, the rejection is rescinded.
Applicant’s arguments, see Pg. 15, filed 03/22/2021, with respect to the 35 USC 103 rejection of claim  have been fully considered and are persuasive. The cancellation of claim 16 is acknowledged. Accordingly, the rejection is rescinded.
Applicant’s arguments, see Pgs. 16, filed 03/22/2021, with respect to the 35 USC 103 rejection of claim  have been fully considered and are not persuasive. The Examiner disagrees with the Applicant’s argument that there is no evidence of record that anyone of ordinary skill in the art would have been motivated to combine the cited references. Sufficient motivation for this combination of teachings is found in the prior office action, which states “Doing so would allow for the execution of more complicated/difficult maneuvers, such as moving an object beyond a specified weight or size, as recognized by Hendrick (Col. 5 lines 35-46)”. Accordingly, the rejection is upheld.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4, 8-9, 12, 17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 3, the written description fails to disclose how the volume of the obstacle is estimated. Paragraph [0026] discusses volume estimation using LIDAR, stereo, or other ranging sensors, but does not address how those sensors achieve the estimation of volume. Is this a unique implementation or does this process rely on existing algorithms?
Regarding claim 4, the written description fails to disclose how the density of the obstacle is estimated. Paragraph [0026] discusses using LADAR or cameras to determine the surface and classify the density of the obstacle, but amounts to nothing more than a mere restatement of the claim language. How do the sensor(s) determine the surface and classify the density of the obstacle? Is this a unique implementation or does this process rely on existing algorithms?
Regarding claim 8, the written description fails to disclose how the forces are tested. The topic is introduced in paragraph [0024], where it is disclosed that the planner considers different collision speeds, but this does not explain how the individual forces are tested. Are these force tests simulated or is the testing conducted in-situ? Is this a unique implementation or does this process rely on existing algorithms? Claim 9 is rejected for dependency upon rejected claim 8.
Regarding claim 12, the written description fails to disclose how the cost of the damage to the autonomous vehicle and the cost of the damage to the obstacle are determined. The concept of predicting damage is discussed briefly in paragraphs [0024]-[0025] but does not delve into greater detail regarding how the cost of the damage is determined. Are damage prediction models used? Where are the costs (monetary or otherwise) derived from (i.e., is there a database of cost data relating material properties and their respective costs for common obstacles/vehicles)?
Regarding claim 17, the written description fails to disclose how it is determined that two or more autonomous vehicles should be caused to push an obstacle. While the subject is introduced in paragraph [0030] and depicted in FIG. 5, this disclosure is insufficient, as it is uncertain as to how the determination is made that the vehicles will work together cooperatively. Are the vehicles part of a vehicle platoon? How do the vehicles communicate (e.g., via vehicle-to-vehicle communications) with each other to coordinate pushing of the obstacle? How does the system determine whether or not the combined pushing strength of two or more vehicles will be sufficient to remove the obstacles?
Regarding claim 19, the claim recites the limitations “recomputing… the traversal cost” based on the force required to move the at least one obstacle and the estimated traversal times. However, the written description fails to disclose any instance of recomputing the traversal cost. New matter cannot be introduced through amending the claims. For the purposes of this examination, “recomputing” will be interpreted as “computing”. Similarly, claim 20 is rejected for dependency upon rejected claim 19.
Regarding claim 20, the claim recites the limitation “reselecting… a second one of the possible routes of the plurality of possible routes.” However, the written description fails to disclose any instance of reselecting routes, nor does the written description disclose “a second one of the possible routes of the plurality of possible routes” determined as a result of the reselecting. New matter cannot be introduced through amending the claims. For the purposes of this examination, “reselecting” will be interpreted as “selecting”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitations "the cost of the damage to the autonomous vehicle" and “the cost of the damage to the at least one obstacle”.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuckerman et al. (US 2019/0143964 A1), hereinafter Zuckerman, in view of Rao (US 2018/0143641 A1).

Regarding claim 1, Zuckerman teaches an autonomous vehicle navigation system, comprising:
each autonomous vehicle comprising a sensor operable to detect obstacles;
Zuckerman teaches ([0058]): "A sensor or detector 4 is shown, in which the sensor facilitates the detection 4-det of the foreign object 99. The sensor 4 could be a digital camera, an infrared camera, a radar device, a lidar (light detection and ranging) device, or any combination thereof, or any other sensor or detector capable of facilitating detection or sensing 4-det of the foreign object 99 from a distance."
and a planning device in communication with at least one of the plurality of autonomous vehicles,
Zuckerman teaches ([0058]): "FIG. 1A illustrates one embodiment of an autonomous on-road vehicle 10 detecting 4-det a foreign object 99 approaching 99-apr… A sensor or detector 4 is shown, in which the sensor facilitates the detection 4-det of the foreign object 99… It is understood that detecting the foreign object 99 is facilitated by the sensor, but would normally also include certain processing functions, such as image processing or signal processing functions, to accomplish a successful detection of the foreign object 99, in which the processing functions could be performed in and by the autonomous on-road vehicle 10..."
identify, based on information received from at least one of the sensors, at least one obstacle blocking a first one of the possible routes of the plurality of possible routes;
Zuckerman teaches ([0069]): "In step 1001, detecting 4-det (FIG. 1A), using sensors 4 onboard an autonomous on-road vehicle 10 currently moving 10-move, a foreign object 99 approaching 99-apr the autonomous on-road vehicle 10. In step 1002, predicting, by the autonomous on-road vehicle 10, based on said detection 4-det and related data processing, that said foreign object 99 is about to collide with the autonomous on-road vehicle 10."
However, Zuckerman does not teach the identification of a plurality of possible routes for the plurality of autonomous vehicles to traverse to arrive at a destination, and selecting one of the possible routes based on a computed traversal cost. Rao teaches a motion controlling method for an autonomous vehicle, comprising:
a plurality of autonomous vehicles,
Rao teaches ([0028]): "Present application provides a computing device for an autonomous vehicle and a motion controlling method for the autonomous vehicle. The computing device is used to prevent the autonomous vehicle from crash with another vehicle in an unexpected scenario. A typical example of the unexpected scenario is a target vehicle occupying an ongoing path of the autonomous vehicle. The target vehicle in present embodiment refers to another vehicle that can communicate with the autonomous vehicle in a proper manner. The target vehicle may be but not necessary to be another autonomous vehicle."
the planning device being operable to execute stored code to: identify a plurality of possible routes for the plurality of autonomous vehicles to traverse to arrive at a destination;
Rao teaches ([0063]): "Referring to FIG. 7, FIG. 7 is a diagram illustrating the output information of trajectory planner 320 in accordance with one embodiment of the present disclosure. Vehicle 710 in FIG. 7 stands for an autonomous vehicle and vehicle 720 stands for another vehicle on lane 706. Blank spot 601 stands for the start point and blank spot 602 stands for the destination... Motion planner, e.g., motion planner 330 in FIG. 3, calculates multiple paths from black spot 704 to the first waypoint 1, such as path 706 and path 707..."
compute, for each of the routes of the plurality of possible routes and based at least in part on identifying the at least one obstacle blocking the first one of the possible routes of the plurality of possible routes and based at least in part on estimated traversal times, a traversal cost for each of the routes of the plurality of possible routes;
Rao teaches ([0063]): "Referring to FIG. 7, FIG. 7 is a diagram illustrating the output information of trajectory planner 320 in accordance with one embodiment of the present disclosure. Vehicle 710 in FIG. 7 stands for an autonomous vehicle and vehicle 720 stands for another vehicle on lane 706. Blank spot 601 stands for the start point and blank spot 602 stands for the destination... Motion planner, e.g., motion planner 330 in FIG. 3, calculates multiple paths from black spot 704 to the first waypoint 1, such as path 706 and path 707... Then, motion planner 330 calculates the time respectively to be consumed by the autonomous vehicle when moving along path 706 and path 707. Based on the calculated time, motion planner 330 selects a path that will consume the least amount of time as the output of motion planner 330..." FIG. 7 , included below, shows that vehicle 720 is a part of the consideration.

    PNG
    media_image1.png
    532
    923
    media_image1.png
    Greyscale

select, based on the computed traversal costs, the first one of the possible routes of the plurality of possible routes;
Rao teaches ([0063]): "Then, motion planner 330 calculates the time respectively to be consumed by the autonomous vehicle when moving along path 706 and path 707. Based on the calculated time, motion planner 330 selects a path that will consume the least amount of time as the output of motion planner 330..."
and causing, in response to the selecting, the plurality of autonomous vehicles to traverse the selected first one of the possible routes of the plurality of possible routes.
Rao teaches ([0035]): "Control sytem 312 of autonomous vehicle 310 controls the driving of autonomous vehicle 310 according to the received motion information." Rao further teaches ([0049]): "Motion planner 330 is configured to generate low level motion information for autonomous vehicle 310..." Thus, the motion planner 330 is responsible for generating motion information as an output, said output comprising the path that will consume the least amount of time (see [0063]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zuckerman to incorporate the teachings of Rao to provide the identification of a plurality of possible routes for the plurality of autonomous vehicles to traverse to arrive at a destination, and selecting one of the possible routes based on a computed traversal cost. It would be obvious to modify the teachings of Rao to incorporate the determination and selection of paths on the another vehicle(s), as the teachings of Rao are concerned with preventing crashes with other vehicles; extending the determination to the another vehicle(s) further reduces the risk of a crash by allowing each vehicle to consider safe paths available to them. Further, it would have been obvious to combine the teachings of Zuckerman and Rao, as both inventions are directed towards collision detection/avoidance. Zuckerman only considers one potential reactive path, while Rao considers a plurality. Considering a plurality of possible routes improves safety and flexibility by examining multiple possible safe avenues of travel, including those which may be missed or looked over if only one path is considered.

Regarding claim 2, Zuckerman and Rao teach the aforementioned limitations of claim 1. Zuckerman further teaches:
at least one of the sensors comprises at least one of (i) a LADAR sensor, (ii) a ranging sensor, and (iii) an acoustic sensor.
Zuckerman teaches ([0058]): "A sensor or detector 4 is shown, in which the sensor facilitates the detection 4-det of the foreign object 99. The sensor 4 could be a digital camera, an infrared camera, a radar device, a lidar (light detection and ranging) device, or any combination thereof, or any other sensor or detector capable of facilitating detection or sensing 4-det of the foreign object 99 from a distance."

Regarding claim 12, Zuckerman and Rao teach the aforementioned limitations of claim 1. Zuckerman further teaches:
computed traversal costs are at least partially based on at least one of (i) the cost of the damage to the autonomous vehicle, and (ii) the cost of the damage to the at least one obstacle.
Zuckerman teaches ([0078]): "In one embodiment, said prediction comprises predicting that any attempt for a collision-avoiding maneuver by the autonomous on-road vehicle 10 would have caused catastrophic damage to either the autonomous on-road vehicle 10, the foreign object 99, or to another object in the vicinity."

Regarding claim 18, Zuckerman teaches a method of autonomous vehicle routing, comprising:
identifying, by a sensor of the at least one autonomous vehicle, at least one obstacle blocking a first one of the possible routes of the plurality of possible routes;
Zuckerman teaches ([0069]): "In step 1001, detecting 4-det (FIG. 1A), using sensors 4 onboard an autonomous on-road vehicle 10 currently moving 10-move, a foreign object 99 approaching 99-apr the autonomous on-road vehicle 10. In step 1002, predicting, by the autonomous on-road vehicle 10, based on said detection 4-det and related data processing, that said foreign object 99 is about to collide with the autonomous on-road vehicle 10."
However, Zuckerman does not teach the identification of a plurality of possible routes for the plurality of autonomous vehicles to traverse to arrive at a destination, and selecting one of the possible routes based on a computed traversal cost. Rao teaches a motion controlling method for an autonomous vehicle, comprising:
 identifying, by a planning device, a plurality of possible routes for at least one autonomous vehicle to traverse to arrive at a destination;
Rao teaches ([0063]): "Referring to FIG. 7, FIG. 7 is a diagram illustrating the output information of trajectory planner 320 in accordance with one embodiment of the present disclosure. Vehicle 710 in FIG. 7 stands for an autonomous vehicle and vehicle 720 stands for another vehicle on lane 706. Blank spot 601 stands for the start point and blank spot 602 stands for the destination... Motion planner, e.g., motion planner 330 in FIG. 3, calculates multiple paths from black spot 704 to the first waypoint 1, such as path 706 and path 707..."
computing, for each of the routes of the plurality of possible routes and based at least in part on the identifying of the at least one obstacle blocking the first one of the possible routes of the plurality of possible routes and based at least in part on estimated traversal times, a traversal cost for each of the routes of the plurality of possible routes;
Rao teaches ([0063]): "Referring to FIG. 7, FIG. 7 is a diagram illustrating the output information of trajectory planner 320 in accordance with one embodiment of the present disclosure. Vehicle 710 in FIG. 7 stands for an autonomous vehicle and vehicle 720 stands for another vehicle on lane 706. Blank spot 601 stands for the start point and blank spot 602 stands for the destination... Motion planner, e.g., motion planner 330 in FIG. 3, calculates multiple paths from black spot 704 to the first waypoint 1, such as path 706 and path 707... Then, motion planner 330 calculates the time respectively to be consumed by the autonomous vehicle when moving along path 706 and path 707. Based on the calculated time, motion planner 330 selects a path that will consume the least amount of time as the output of motion planner 330..." FIG. 7, included above, shows that vehicle 720 is a part of the consideration.
selecting, based on the computed traversal costs, the first one of the possible routes of the plurality of possible routes;
Rao teaches ([0035]): "Control sytem 312 of autonomous vehicle 310 controls the driving of autonomous vehicle 310 according to the received motion information." Rao further teaches ([0049]): "Motion planner 330 is configured to generate low level motion information for autonomous vehicle 310..." Thus, the motion planner 330 is responsible for generating motion information as an output, said output comprising the path that will consume the least amount of time (see [0063]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zuckerman to incorporate the teachings of Rao to provide the identification of a plurality of possible routes for the plurality of autonomous vehicles to traverse to arrive at a destination, and selecting one of the possible routes based on a computed traversal cost. It would have been obvious to combine the teachings of Zuckerman and Rao, as both inventions are directed towards collision detection/avoidance. Zuckerman only considers one potential reactive path, while Rao considers a plurality. Considering a plurality of possible routes improves safety and flexibility by examining multiple possible safe avenues of travel, including those which may be missed or looked over if only one path is considered.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuckerman and Rao in view of Shen et al. (CN 205899215 U), hereinafter Shen.

Regarding claim 3, Zuckerman and Rao teach the aforementioned limitations of claim 1. However, neither Zuckerman nor Rao teach a planning device that estimates the volume of the obstacle based on information received from at least one sensor. Shen teaches a photographic lighting system with a volume sensing unit, comprising: 
the planning device is further operable to execute the stored code to: calculate, based on the information received from at least one of the sensors an estimate of the volume of the at least one obstacle.
Shen teaches ([0058]): "The volume sensing unit 4 is used to roughly measure the volume of the subject. For example, the volume sensing unit 4 is a distance sensor, which may be a laser distance measuring sensor, an infrared distance measuring sensor, an ultrasonic distance measuring sensor, or the like. The distance sensor is used to detect the distance of the subject to roughly measure the volume of the subject."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zuckerman and Rao to incorporate the teachings of Shen to provide an autonomous system wherein the planning device estimates the volume of the obstacle based on information received from at least one sensor. Doing so would serve to improve the decision-making capacities of the cost-optimizing system, as providing the system with an estimation of the volume of the obstacle would assist in determining whether or not a vehicle is capable of moving the obstacle out of the way. For instance, an obstacle with a smaller volume may be considered to be movable, whereas an obstacle of larger volume may require the vehicle to travel around the obstacle. All of the claimed elements were known in the prior art and one skilled in the art could have combined the autonomous system of Zuckerman and Rao with the sensor volume estimation of Shen with no change in their respective function, and the combination would have yielded the predictable result of an autonomous system wherein LADAR, stereo, or other ranging sensors estimate the volume of the obstacle.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuckerman and Rao in view of De Castro (US 2020/0293049 A1).

Regarding claim 4, Zuckerman and Rao teach the aforementioned limitations of claim 1. However, neither Zuckerman nor Rao teach that the planning device classifies the density of the at least one obstacle based on information received from at least one of the sensors that is descriptive of the surface of the at least one obstacle. De Castro teaches route planning in an autonomous device, comprising:
the planning device is further operable to execute the stored code to: determine, based on information received from at least one of the sensors that is descriptive of the surface of the at least one obstacle, a classification of the density of the at least one obstacle.
De Castro teaches ([0069]): "To classify the object, the control system analyzes attributes of the object. In this regard, signals from the detectors or data based on those signals may also represent attributes of the object… objects may include, but are not limited to, its size, color, structure, shape, weight, mass, density, location, environment, chemical composition, temperature, scent, gaseous emissions, opacity, reflectivity..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zuckerman and Rao to incorporate the teachings of De Castro to provide an autonomous system wherein the planning device classifies the density of the at least one obstacle based on information received from at least one of the sensors that is descriptive of the surface of the at least one obstacle. Doing so would serve to improve the decision-making capacities of the cost-optimizing system, as providing the system with a determination of the surface and classification of the density of the obstacle would assist in determining the potential damages involved in controlled crash or pushing maneuver. For instance, a determination that the obstacle is highly dense may suggest that the obstacle is too heavy to move and therefore pushing too costly to perform.

Claims 8-9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuckerman and Rao in view of Pape et al. (US 2014/0230571 A1), hereinafter Pape.

Regarding claim 8, Zuckerman and Rao teach the aforementioned limitations of claim 1. However, neither Zuckerman nor Rao teach an instrument operable to detect the forces necessary to move the at least one obstacle. Pape teaches an apparatus to measure the power expended in propelling a vessel on water, comprising:
at least one autonomous vehicles of the plurality of autonomous vehicles comprises an instrument operable to detect the forces necessary to move the at least one obstacle.
Pape teaches ([0009]): "In another embodiment, a vessel whose drag coefficient is to be measured is attached to another vessel and is towed through the water at a steady rate typical of the subject vessel. A strain gauge or other force measuring device is used to determine the total force required to pull the subject vessel forward at the desired speed."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zuckerman and Rao to incorporate the teachings of Pape to provide an autonomous system wherein an instrument is operable to detect the forces necessary to move the at least one obstacle. Doing so would allow the system to determine the total force required to pull a vehicle at a desired speed, as recognized by Pape ([0009]). This information is further beneficial in determining costs for pushing/pulling, as a higher amount of force could require an unavailable or inaccessible amount of power or fuel.

Regarding claim 9, Zuckerman, Rao, and Pape teach the aforementioned limitations of claim 8. However, neither Zuckerman nor Rao teach the computation of the traversal cost for at least one of the routes based on information received from the instrument. Pape further teaches:
the computing of the traversal cost for at least one of the routes of the plurality of possible routes is based on information received from the instrument.
Pape teaches ([0009]): [0009]: "In another embodiment, a vessel whose drag coefficient is to be measured is attached to another vessel and is towed through the water at a steady rate typical of the subject vessel. A strain gauge or other force measuring device is used to determine the total force required to pull the subject vessel forward at the desired speed." Pape further teaches ([0010]): "In one embodiment these procedures are used in the same manner to determine the various parameters regarding a power boat, thereby enabling the same apparatus and methods to be used in determining the power delivered by the engine without monitoring the engine itself." Here, the Examiner has interpreted power required by the engine to be a traversal cost.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zuckerman, Rao, and Pape to further incorporate the teachings of Pape to provide the computation of the traversal cost for at least one of the routes based on information received from the instrument. Doing so would allow the system to determine the total force required to pull a vehicle at a desired speed, as recognized by Pape ([0009]). This information is further beneficial in determining costs for pushing/pulling, as a higher amount of force could require an unavailable or inaccessible amount of power or fuel.

Regarding claim 19, Zuckerman and Rao teach the aforementioned limitations of claim 18. However, neither Zuckerman nor Rao teach measuring, using instrumentation coupled to the autonomous vehicle, the forces necessary to move the at least one obstacle and computing the traversal cost for each of the routes based in part on the measured required forces. Pape teaches an apparatus to measure the power expended in propelling a vessel on water, comprising:
measuring, utilizing instrumentation coupled to the at least one autonomous vehicle, a force required to move the at least one obstacle blocking the first one of the possible routes of the plurality of possible routes;
Pape teaches ([0009]): "In another embodiment, a vessel whose drag coefficient is to be measured is attached to another vessel and is towed through the water at a steady rate typical of the subject vessel. A strain gauge or other force measuring device is used to determine the total force required to pull the subject vessel forward at the desired speed."
and recomputing, for each of the routes of the plurality of possible routes and based at least in part on the measuring of the force required to move the at least one obstacle blocking the first one of the possible routes of the plurality of possible routes... the traversal cost for each of the routes of the plurality of possible routes.
Pape teaches ([0009]): "In another embodiment, a vessel whose drag coefficient is to be measured is attached to another vessel and is towed through the water at a steady rate typical of the subject vessel. A strain gauge or other force measuring device is used to determine the total force required to pull the subject vessel forward at the desired speed." Pape further teaches ([0010]): "In one embodiment these procedures are used in the same manner to determine the various parameters regarding a power boat, thereby enabling the same apparatus and methods to be used in determining the power delivered by the engine without monitoring the engine itself." Here, the Examiner has interpreted power required by the engine to be a traversal cost.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zuckerman and Rao to incorporate the teachings of Pape to provide measuring, using instrumentation coupled to the autonomous vehicle, the forces necessary to move the at least one obstacle and computing the traversal cost for each of the routes based in part on the measured required forces. Doing so would allow the system to determine the total force required to pull a vehicle at a desired speed, as recognized by Pape ([0009]). This information is further beneficial in determining costs for pushing/pulling, as a higher amount of force could require an unavailable or inaccessible amount of power or fuel.
However, neither Zuckerman nor Pape teach the computation of the traversal cost of reach of the routes based in part on estimated travel times. Rao further teaches:
and recomputing, for each of the routes of the plurality of possible routes and based at least in part on ... estimated traversal times, the traversal cost for each of the routes of the plurality of possible routes.
Rao teaches ([0063]): "Referring to FIG. 7, FIG. 7 is a diagram illustrating the output information of trajectory planner 320 in accordance with one embodiment of the present disclosure. Vehicle 710 in FIG. 7 stands for an autonomous vehicle and vehicle 720 stands for another vehicle on lane 706. Blank spot 601 stands for the start point and blank spot 602 stands for the destination... Motion planner, e.g., motion planner 330 in FIG. 3, calculates multiple paths from black spot 704 to the first waypoint 1, such as path 706 and path 707... Then, motion planner 330 calculates the time respectively to be consumed by the autonomous vehicle when moving along path 706 and path 707. Based on the calculated time, motion planner 330 selects a path that will consume the least amount of time as the output of motion planner 330..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zuckerman, Rao, and Pape to further incorporate the teachings of Rao to provide the computation of the traversal cost of reach of the routes based in part on estimated travel times. Doing so would be advantageous, as travel time is a major cost component, particularly for the occupant(s) of the vehicles. A traversal cost based on estimated traversal times serves improve the happiness of the occupants by reducing travel-time related stress and optimizing for a shorter overall travel time.

Regarding claim 20, Zuckerman, Rao, and Pape teach the aforementioned limitations of claim 19. However, neither Zuckerman nor Pape teach the selection and traversal of one of the possible routes of the plurality of possible routes. Rao further teaches:
reselecting, based on the recomputed traversal costs, a second one of the possible routes of the plurality of possible routes;
Rao teaches ([0063]): "Then, motion planner 330 calculates the time respectively to be consumed by the autonomous vehicle when moving along path 706 and path 707. Based on the calculated time, motion planner 330 selects a path that will consume the least amount of time as the output of motion planner 330..."
and traversing, by the at least one autonomous vehicle and in response to the reselecting, the selected second one of the possible routes of the plurality of possible routes.
Rao teaches ([0035]): "Control sytem 312 of autonomous vehicle 310 controls the driving of autonomous vehicle 310 according to the received motion information." Rao further teaches ([0049]): "Motion planner 330 is configured to generate low level motion information for autonomous vehicle 310..." Thus, the motion planner 330 is responsible for generating motion information as an output, said output comprising the path that will consume the least amount of time (see [0063]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zuckerman, Rao, and Pape to further incorporate the teachings of Rao to provide the selection and traversal of one of the possible routes of the plurality of possible routes. In particular, it would have been obvious to combine the teachings of Zuckerman and Rao, as both inventions are directed towards collision detection/avoidance. Zuckerman only considers one potential reactive path, while Rao considers a plurality. Considering a plurality of possible routes improves safety and flexibility by examining multiple possible safe avenues of travel, including those which may be missed or looked over if only one path is considered.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuckerman and Rao in view of Hendrick et al. (US 9,894,101 B2), hereinafter Hendrick.

Regarding claim 17, Zuckerman and Rao teach the aforementioned limitations of claim 1. However, neither Zuckerman nor Rao teach two or more autonomous vehicles used simultaneously to push an obstacle. Hendrick teaches autonomous and adaptive methods for secure, policy-based control of remote and locally controlled computing devices applied to robotic and autonomous devices, comprising:
the causing comprises causing two or more autonomous vehicles to simultaneously push the at least one obstacle.
Hendrick teaches (Col. 5 lines 36-39): "In some cases, multiple robots will be required to operate in a cooperative way in order to accomplish tasks. By way of non-limiting example, like humans, multiple robots will be needed in some cases to lift, pull, and push objects."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Zuckerman and Rao to incorporate the teachings of Hendrick to provide an autonomous system wherein two or more autonomous vehicles are used simultaneously to push an obstacle. Doing so would allow for the execution of more complicated/difficult maneuvers, such as moving an object beyond a specified weight or size, as recognized by Hendrick (Col. 5 lines 35-46).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662            

/ADAM R MOTT/Primary Examiner, Art Unit 3669